DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/7/2020, as modified by the preliminary amendment, also filed on 12/7/2020.  Claims 1-6, 20-24, 26, 29-31, 35-37, 40 and 42 are pending in the present application.


Priority
Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 20, 22-24, 26, 29-31, 35-37, 40 and 42 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kanazawa, et al (US PG Publication 2019/0174373), hereafter Kanazawa.
	
	
	Regarding claim 1, Kanazawa teaches a method in a node in a communications network, the method comprising: 
determining an estimated signal parameter of a second signal received at a user equipment from a second cell, beam or frequency, wherein the estimated signal parameter is based on a measured signal parameter of a first signal received at a user equipment from a first cell, beam or frequency
([0080] Based on the measurement result report (MR) received from the terminal 30, when the received power difference ΔS (=S2−S1) between the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20 and the received power (RSRP): S1 of the reference signal transmitted from the own base station (first base station) 10 exceeds a predetermined first threshold value Th1 (or becomes equal to or larger than the first threshold value Th1)
(Based on the measurement reported by the terminal, the source base station determines the received power (RSRP) S2 of the reference signal transmitted from the target cell (received power of the reference signal of target cell = signal parameter of second signal received from second cell) exceeds the received power (RSRP) S1 of the reference signal transmitted from the first base station by a threshold)); 
in response to the estimated signal parameter, causing the second signal from the second cell, beam or frequency to be attenuated within a resource
([0080] The source cell base station 10 determines that both of the received powers S1 and S2 are competed with each other and transmits a downlink signal transmission-stop request that instructs to stop the transmission of the downlink signal from the target cell base station 20, to the target cell base station 20
[0091] The source cell base station 10 transmits a handover command in which the target cell base station 20 stops the transmission of the downlink signal. In this way, by transmitting the handover command to the terminal 30 using the resource block in which the transmission of the signal is stopped, it is possible to communicate with the terminal 30 without being affected by the signal interference of the target cell 20A
(Based on the determination of the received power of reference signal of the target cell, the source base station instructs the target cell base station to stop the transmission of the downlink signal (this attenuates the downlink signal from the target cell), the stopping occurring using the resource block)); and 
causing a handover command to be transmitted to the user equipment within the resource
([0091] ] The source cell base station 10 transmitting the handover command to the terminal 30 using the resource block).


Regarding claim 2, Kanazawa teaches the method of claim 1, 
wherein determining the estimated signal parameter comprises: 
receiving an indication of the measured signal parameter
([0080] The measurement result report (MR) received from the terminal 30); and 
calculating the estimated signal parameter based on the indication
([0080] Based on the measurement result report (MR) received from the terminal 30, the source cell base station 10 determines the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20).

Regarding claim 3, Kanazawa teaches the method of claim 1, 
wherein determining the estimated signal parameter comprises: 
receiving an indication of the estimated signal parameter
([0080] Based on the measurement result report (MR) received from the terminal 30, the source cell base station 10 determines the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20).

Regarding claim 4, Kanazawa teaches the method of claim 1, 
wherein the resource comprises one or more resource blocks, frames, subframes, time slots and/or frequency ranges
([0012] The first base station may designate at least one of a time and a frequency of a radio resource in which the transmission of the downlink signal is to be stopped, when the first base station requests the second base station to stop the transmission of the downlink signal
[0089] The resource block (RB) candidate may be a radio resource amount such as the number of RBs per one subframe used for signal stop, or identification information (for example, information capable of identifying the number of RBs on the radio resource) of the RB used for stopping the downlink signal in the radio resource).

Regarding claim 5, Kanazawa teaches the method of claim 1, 
wherein causing the second signal to be attenuated within a resource comprises sending at least one instruction to a second node associated with the second cell, beam or frequency to attenuate the second signal within the resource
([0091] The source cell base station 10 transmits a handover command in which the target cell base station 20 stops the transmission of the downlink signal, by transmitting the handover command using the resource block in which the transmission of the signal is stopped).

Regarding claim 6, Kanazawa teaches the method of claim 1, 
wherein causing the handover command to be transmitted to the user equipment within the resource comprises sending the handover command to the user equipment within the resource
([0091] The source cell base station 10 transmits a handover command in which the target cell base station 20 stops the transmission of the downlink signal, by transmitting the handover command using the resource block in which the transmission of the signal is stopped).

Regarding claim 20, Kanazawa teaches a method in a user equipment, the method comprising: 
measuring a first signal parameter of a first signal from a first cell, beam or frequency in a cellular communications network
([0080] The measurement result report (MR) received from the terminal 30 includes the received power (RSRP): S1 of the reference signal transmitted from the own base station (first base station) 10); 
determining an estimated signal parameter of a second signal from a second cell, beam or frequency in a cellular communications network based on the first signal parameter
([0080] Based on the measurement result report (MR) received from the terminal 30, when the received power difference ΔS (=S2−S1) between the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20 and the received power (RSRP): S1 of the reference signal transmitted from the own base station (first base station) 10 exceeds a predetermined first threshold value Th1 (or becomes equal to or larger than the first threshold value Th1)
(Based on the measurement reported by the terminal, the source base station determines the received power (RSRP) S2 of the reference signal transmitted from the target cell (received power of the reference signal of target cell = signal parameter of second signal received from second cell) exceeds the received power (RSRP) S1 of the reference signal transmitted from the first base station by a threshold)); 
transmitting an indication of the estimated signal parameter to a node in the cellular communications network to cause the second signal from the second cell, beam or frequency to be attenuated within a resource
([0080] When the measurement result report (MR) received from the terminal 30, when the received power difference ΔS (=S2−S1) between the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20 and the received power (RSRP): S1 of the reference signal transmitted from the own base station (first base station) 10 exceeds a predetermined first threshold value Th1 (or becomes equal to or larger than the first threshold value Th1), the source cell base station 10 transmits a downlink signal transmission-stop request that instructs to stop the transmission of the downlink signal from the target cell base station 20, to the target cell base station 20
[0091] The source cell base station 10 transmits a handover command in which the target cell base station 20 stops the transmission of the downlink signal using the resource block in which the transmission of the signal is stopped
(Based on the determination of the received power of reference signal of the target cell, the source base station instructs the target cell base station to stop the transmission of the downlink signal (this attenuates the downlink signal from the target cell), the stopping occurring using the resource block)); and 
receiving a handover command within the resource
([0091] ] The source cell base station 10 transmitting the handover command to the terminal 30 using the resource block).

Regarding claim 22, Kanazawa teaches the method of claim 20, 
wherein determining the estimated signal parameter comprises calculating the estimated signal parameter based on the indication
([0080] Based on the measurement result report (MR) received from the terminal 30, the source cell base station 10 determines the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20).

Regarding claim 23, Kanazawa teaches the method of claim 20, 
wherein the resource comprises one or more resource blocks, frames, subframes, time slots and/or frequency ranges
([0012] The first base station may designate at least one of a time and a frequency of a radio resource in which the transmission of the downlink signal is to be stopped, when the first base station requests the second base station to stop the transmission of the downlink signal
[0089] The resource block (RB) candidate may be a radio resource amount such as the number of RBs per one subframe used for signal stop, or identification information (for example, information capable of identifying the number of RBs on the radio resource) of the RB used for stopping the downlink signal in the radio resource).

Regarding claim 24, Kanazawa teaches the method of claim 20, 
wherein transmitting the indication to the node in the cellular communications network causes the node to send at least one instruction to a second node associated with the second cell, beam or frequency to attenuate the second signal within the resource
([0091] The source cell base station 10 transmits a handover command in which the target cell base station 20 stops the transmission of the downlink signal, by transmitting the handover command using the resource block in which the transmission of the signal is stopped).

Regarding claim 26, Kanazawa teaches the method of claim 20, 
wherein transmitting the indication to the node in the cellular communications network causes the node to send an instruction to a second node associated with the second cell, beam or frequency to attenuate the second signal in response to the instruction
([0091] The source cell base station 10 transmits a handover command in which the target cell base station 20 stops the transmission of the downlink signal, by transmitting the handover command using the resource block in which the transmission of the signal is stopped).

Regarding claim 29, Kanazawa teaches the method of claim 20,
wherein the handover command is a command for the user equipment to handover to a third cell, beam or frequency
([0023] The base station compares a received power S2 from one or a plurality of other base stations located in a vicinity of the own base station, when the received power difference (S2−S1), which is a reference for starting a handover for switching a base station to which the mobile station is connected from the own base station to the other base station, reaches a normal handover threshold value).

Regarding claim 31, Kanazawa teaches the method of claim 20, 
wherein the first signal parameter comprises a measured reference signal strength or a measured Channel State Information Reference Signal (CSI-RS), and/or the estimated signal parameter comprises an estimated reference signal strength or an estimated Channel State Information Reference Signal (CSI-RS)
([0080] Based on the measurement result report (MR) received from the terminal 30, when the received power difference ΔS(=S2−S1) between the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20 and the received power (RSRP): S1 of the reference signal transmitted from the own base station (first base station) 10 exceeds a predetermined first threshold value Th1 (or becomes equal to or larger than the first threshold value Th1), the source cell base station 10 determines that both of the received powers S1 and S2 are competed with each other and transmits a downlink signal transmission-stop request that instructs to stop the transmission of the downlink signal from the target cell base station 20, to the target cell base station 20).

Regarding claim 35, Kanazawa teaches the method of claim 20, 
wherein determining the estimated signal parameter comprises determining the estimated signal parameter based on at least one of: 
a previous measured signal parameter of the first signal received at the user equipment from the first cell, beam or frequency; 
a previous measured signal parameter of the first signal received at another user equipment from the first cell, beam or frequency; 
a measured signal parameter of the second signal received at the user equipment from the second cell, beam or frequency
([0080] The measurement result report (MR) received from the terminal 30); 
a measured signal parameter of the second signal received at another user equipment from the second cell, beam or frequency; and 
a location of the user equipment, a distance of the user equipment from a base station associated with the second cell, beam or frequency, and/or a velocity of the user equipment.

Regarding claim 36, Kanazawa teaches the method of claim 20, 
wherein the estimated signal parameter is determined based on the measured signal parameter using a parameter estimation model
([0007] The first base station compares a received power S2 from the second base station and determines when a received power difference (S2−S1) between the received powers becomes larger than a predetermined threshold value, or becomes equal to or larger than the threshold value).
Regarding claim 37, Kanazawa teaches the method of claim 20, 
wherein the estimated signal parameter is determined based on one or more of a signal strength of a signal from the second cell, Channel State Information Reference Signal (CSI-RS) of a reference signal from the second cell
([0080] Based on the measurement result report (MR) received from the terminal 30, when the received power difference ΔS(=S2−S1) between the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20 and the received power (RSRP): S1 of the reference signal transmitted from the own base station (first base station) 10 exceeds a predetermined first threshold value Th1 (or becomes equal to or larger than the first threshold value Th1), the source cell base station 10 determines that both of the received powers S1 and S2 are competed with each other and transmits a downlink signal transmission-stop request that instructs to stop the transmission of the downlink signal from the target cell base station 20, to the target cell base station 20), 
distance from a base station of the second cell, and/or 
velocity to the parameter estimation model.

Regarding claim 40, Kanazawa teaches 
apparatus in a node in a communications network, the apparatus comprising a processor and a memory, the memory containing instructions executable by the processor such that the apparatus is operable to
([0150] Node B implemented in one or more processors designed so as to perform a function described): 
determine an estimated signal parameter of a second signal received at a user equipment from a second cell, beam or frequency, wherein the estimated signal parameter is based on a measured signal parameter of a first signal received at a user equipment from a first cell, beam or frequency
([0080] Based on the measurement result report (MR) received from the terminal 30, when the received power difference ΔS (=S2−S1) between the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20 and the received power (RSRP): S1 of the reference signal transmitted from the own base station (first base station) 10 exceeds a predetermined first threshold value Th1 (or becomes equal to or larger than the first threshold value Th1)
(Based on the measurement reported by the terminal, the source base station determines the received power (RSRP) S2 of the reference signal transmitted from the target cell (received power of the reference signal of target cell = signal parameter of second signal received from second cell) exceeds the received power (RSRP) S1 of the reference signal transmitted from the first base station by a threshold)); 
in response to the estimated signal parameter, cause the second signal from the second cell, beam or frequency to be attenuated within a resource
([0080] The source cell base station 10 determines that both of the received powers S1 and S2 are competed with each other and transmits a downlink signal transmission-stop request that instructs to stop the transmission of the downlink signal from the target cell base station 20, to the target cell base station 20
[0091] The source cell base station 10 transmits a handover command in which the target cell base station 20 stops the transmission of the downlink signal. In this way, by transmitting the handover command to the terminal 30 using the resource block in which the transmission of the signal is stopped, it is possible to communicate with the terminal 30 without being affected by the signal interference of the target cell 20A
(Based on the determination of the received power of reference signal of the target cell, the source base station instructs the target cell base station to stop the transmission of the downlink signal (this attenuates the downlink signal from the target cell), the stopping occurring using the resource block)); and 
cause a handover command to be transmitted to the user equipment within the resource
([0091] ] The source cell base station 10 transmitting the handover command to the terminal 30 using the resource block).

Regarding claim 42, Kanazawa teaches apparatus in a user equipment, 
the apparatus comprising a processor and a memory, the memory containing instructions executable by the processor such that the apparatus is operable to
([0150] Wireless communication apparatus implemented in one or more processors designed so as to perform a function described): 
measure a first signal parameter of a first signal from a first cell, beam or frequency in a cellular communications network
([0080] The measurement result report (MR) received from the terminal 30 includes the received power (RSRP): S1 of the reference signal transmitted from the own base station (first base station) 10); 
determine an estimated signal parameter of a second signal from a second cell, beam or frequency in a cellular communications network based on the first signal parameter
([0080] Based on the measurement result report (MR) received from the terminal 30, when the received power difference ΔS (=S2−S1) between the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20 and the received power (RSRP): S1 of the reference signal transmitted from the own base station (first base station) 10 exceeds a predetermined first threshold value Th1 (or becomes equal to or larger than the first threshold value Th1)
(Based on the measurement reported by the terminal, the source base station determines the received power (RSRP) S2 of the reference signal transmitted from the target cell (received power of the reference signal of target cell = signal parameter of second signal received from second cell) exceeds the received power (RSRP) S1 of the reference signal transmitted from the first base station by a threshold)); 
transmit an indication of the estimated signal parameter to a node in the cellular communications network to cause the second signal from the second cell, beam or frequency to be attenuated within a resource
([0080] When the measurement result report (MR) received from the terminal 30, when the received power difference ΔS (=S2−S1) between the received power (RSRP): S2 of the reference signal transmitted from the target cell base station 20 and the received power (RSRP): S1 of the reference signal transmitted from the own base station (first base station) 10 exceeds a predetermined first threshold value Th1 (or becomes equal to or larger than the first threshold value Th1), the source cell base station 10 transmits a downlink signal transmission-stop request that instructs to stop the transmission of the downlink signal from the target cell base station 20, to the target cell base station 20
[0091] The source cell base station 10 transmits a handover command in which the target cell base station 20 stops the transmission of the downlink signal using the resource block in which the transmission of the signal is stopped
(Based on the determination of the received power of reference signal of the target cell, the source base station instructs the target cell base station to stop the transmission of the downlink signal (this attenuates the downlink signal from the target cell), the stopping occurring using the resource block)); and 
receive a handover command within the resource
([0091] ] The source cell base station 10 transmitting the handover command to the terminal 30 using the resource block).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa, in view of Lai, et al (US PG Publication 2017/0034758), hereafter Lai.

Regarding claim 21, Kanazawa teaches the method of claim 20.
Kanazawa does not teach 
further comprising performing random access to the second cell, beam or frequency.
In the same field of endeavor, Lai teaches the limitations not taught by Kanazawa, including
further comprising performing random access to the second cell, beam or frequency
([0024] The source eNB 104 then sends an RRC Connection Reconfiguration message to the UE 106 (step 220). The UE 106 interprets the received RRC_Connection_Reconfiguration message as a handover command and starts accessing the target eNB 108 using a random access channel (RACH)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kanazawa, which includes stopping transmission of a base station while another base station transmits a handover command, to include Lai’s teaching of turning off transmission of a base station while another base station transmits a handover command, for the benefit of eliminating or mitigating the interference caused by the transmissions from the target eNB, creating a better chance for the UE to receive and decode the handover command (see [0037]).

Regarding claim 30, Kanazawa teaches the method of claim 20.
 Kanazawa does not teach 
wherein transmitting the indication to the node in the cellular communications network causes the first signal from the first cell, beam or frequency to be attenuated within the resource.
In the same field of endeavor, Lai teaches the limitations not taught by Kanazawa, including
wherein transmitting the indication to the node in the cellular communications network causes the first signal from the first cell, beam or frequency to be attenuated within the resource
([0033] The source eNB 104 signals the target eNB 108 or all candidate eNBs to coordinate with the source eNB 104 for transmitting a handover command to the UE (step 506). In some embodiments, to coordinate with the source eNB 104, the target eNB 108 turns off its transmission on certain resource elements during a particular transmission time interval (TTI). In other embodiments, all candidate eNBs turn off their transmissions on certain resource elements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Kanazawa, which includes stopping transmission of a base station while another base station transmits a handover command, to include Lai’s teaching of turning off transmission of a base station while another base station transmits a handover command, for the benefit of eliminating or mitigating the interference caused by the transmissions from the target eNB, creating a better chance for the UE to receive and decode the handover command (see [0037]).




Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee, et al (US PG Publication 2014/0242995), hereafter Lee, teaches performing handover to said target base station according to said handover command message that includes an interference message received from a serving base station.
Huang, et al (US PG Publication 2012/0329460), hereafter Huang, teaches performing a handover by adjusting interference coordination parameters based on the reliability report received from the user equipment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641


/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641